O’QUINN, Justice.
Appellee’s motion to dismiss the appeal in this case must be sustained.
The judgment bears date November 30, 1942. Appeal bond was filed January 13, 1943. Thus it was not filed within thirty days after the date of the judgment as required by Rule 356, Texas Rules of Civil Procedure.
Appellant points out that the judgment as copied into the transcript shows that same was filed with the clerk on December 24, 1942, and insists that time for filing appeal bond should be computed from that date. The courts have decided the point contrary to this contention. It now appears settled that time for filing appeal bonds must be computed from the day judgment is pronounced, or rendered, and not from the day it is reduced to writing or entered in the minutes. Bruce v. San Antonio Music Co., Tex.Civ.App., 165 S.W.2d page 243, writ refused, and cases cited.
Appeal dismissed.
COMBS, J., concurs.